UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22899 Capital Guardian Funds Trust (Exact name of registrant as specified in charter) 888 Seventh Avenue, 24th Floor New York, NY10106-0001 (Address of principal executive offices) (Zip code) Robert P. Morse, President & Chief Executive Officer Capital Guardian Funds Trust 888 Seventh Avenue, 24th Floor New York, NY10106-0001 (Name and address of agent for service) (855) 460-2838 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2014 Date of reporting period:July 31, 2014 Item 1. Schedule of Investments. Capital Guardian Core Balanced Fund Schedule of Investments July 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 81.1% Aerospace - 2.2% Boeing Co. 50 $ Lockheed Martin Corp. 50 Air Freight & Logistics - 2.2% United Parcel Service, Inc. - Class B Airlines - 1.3% Alaska Air Group, Inc. Biotechnology - 6.7% Alexion Pharmaceuticals, Inc. (a) 70 Celgene Corp. (a) Gilead Sciences, Inc. (a) Jazz Pharmaceuticals (a)(b) 75 Building & Construction - 1.3% D.R. Horton, Inc. Chemicals - 6.4% Calgon Carbon Corp. (a) Dow Chemical Co. LyondellBasell Industries NV - Class A (b) Monsanto Co. 50 Containers & Packaging - 1.0% Packaging Corporation of America Drugs - 3.6% AbbVie, Inc. Allergan, Inc. 50 Mylan, Inc. (a) Energy - 2.5% EOG Resources, Inc. Energy Equipment & Services - 2.3% Halliburton Co. Schlumberger Ltd. (b) 75 Financial Services - 4.0% American Express Co. Capital One Financial Corp. The Blackstone Group LP Food & Staples Retailing - 1.2% CVS Caremark Corp. Forest Products - 1.4% Weyerhaeuser Co. - REIT Health Care Equipment & Supplies - 2.0% NuVasive, Inc. (a) Internet Software & Services - 3.3% Facebook, Inc. - Class A (a) Leisure - 1.7% Las Vegas Sands Corp. Machinery - 1.7% Cummins, Inc. 80 Media - 0.7% Walt Disney Co. 50 Metals & Mining - 2.3% Freeport-McMoRan, Inc. Office Equipment - 2.3% Western Digital Corp. Oil, Gas & Consumable Fuels - 1.2% Devon Energy Corp. Real Estate - 1.9% CBRE Group, Inc. - Class A (a) Semiconductors - 10.7% Ambarella, Inc. (a)(b) InvenSense, Inc. (a) KLA-Tencor Corp. Micron Technology, Inc. (a) NXP Semiconductors NV (a)(b) Services - 4.2% Amazon.com, Inc. (a) 50 Google Inc. - Class A (a) 20 Software - 1.8% Ansys, Inc. (a) Specialty Retail - 7.5% AutoZone, Inc. (a) 20 Home Depot, Inc. Michael Kors Holdings Ltd. (a)(b) Nike, Inc. - Class B VF Corp. Technology - 2.7% Hewlett-Packard Co. Trading Companies & Distributors - 1.0% Air Lease Corp. TOTAL COMMON STOCKS (Cost $517,285) $ PREFERRED STOCKS - 9.1% Financial Services - 4.5% JPMorgan Chase & Co., Series T Royal Bank of Scotland Group PLC, Series P Insurance - 4.6% Aegon NV, 6.375% (b) PartnerRe Ltd., Series D (b) TOTAL PREFERRED STOCKS (Cost $59,303) $ SHORT TERM INVESTMENT - 9.5% First American Prime Obligations Fund, Class Z, 0.016% (c) TOTAL SHORT TERM INVESTMENT (Cost $62,241) $ Total Investments (Cost $638,829) - 99.7% $ Other Assets in Excess of Liabilities - 0.3% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a)Non-income producing security (b)Foreign Domiciled (c) Variable Rate Security - the rate shown is the annualized seven-day effective yield as of July 31, 2014. The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's securities as of July 31, 2014: Total Level 1 Level 2 Level 3 Fair Value Common Stocks $ $
